—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered December 4, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
*298After affording defendant ample opportunity to be heard, the court properly denied defendant’s application, made at the outset of jury selection, for assignment of new counsel, since defendant’s complaints about his attorney clearly lacked substance. The court satisfactorily addressed defendant’s concerns about his inability to pay his retained attorney. Defendant offered no support for his contention that his relationship with counsel had so deteriorated as to require the appointment of a new attorney, and no further inquiry was necessary (see, People v Medina, 44 NY2d 199; People v Torres, 244 AD2d 156, 158, lv denied 91 NY2d 931). Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.